Per Curiam.
We think the allowance made by the court below was reasonable.
The stipulation for the use of a horse and buggy is, in its terms and in its application, extremely indefinite, and it is quite impossible to settle the amount to be paid under it without resorting somewhat to probabilities. The meaning of the parties can only be approximately ascertained by considering the general nature of the arrangement, the position and relation of the parties, their condition in-life, and what must have been contemplated by all concerned.
The arrangement was a family one, and made between a son and his parents. The parties were farmers, residing in the country, and in fair circumstances, and it is reasonable to conclude that all anticipated such attentions and accommodations as were usual in such cases.
It could not have been imagined that a horse and buggy, and a servant to harness and unharness, would be .hourly or even daily required throughout the year. Neither could it have been imagined that an expense would be necessitated every year exceeding the value of a first-class establishment.
The position of appellant, however, leads to this latter result. Upon the whole, we think the amount found by the court below is perhaps as near the equity and justice *206-of the case as possible, considering the vague nature of tbe arrangement and the impossibility of obtaining data foy precise results.
In view of tbe probability that inquisitions may be hereafter required, and as these must be attended with expense, we think it well to suggest that should it appear that defendant, before the inquiry, has reasonably tendered to ■complainant an amount equal or exceeding the sum found ■due, that circumstance would justify the court in requiring the costs of the particular inquiry to be charged against ■complainant and deducted from the amount found.
The order below must be affirmed, with costs.